          Case 2:20-cv-01393-NJB-KWR Document 29 Filed 07/28/20 Page 1 of 1



                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF LOUISIANA

     DANIEL EDWARDS                                                                       CIVIL ACTION


     VERSUS                                                                               NO: 20-1393


     PEOPLE’S REPUBLIC OF CHINA et al                                                     SECTION: “G”(4)




                                                         ORDER

           Considering Plaintiff Daniel Edwards’ (“Plaintiff”) “Ex Parte Motion to Extend Time to

Move for Class Certification” 1 pursuant to Federal Rule of Civil Procedure 23(c)(1) and Local

Rule 23.1(B),

           IT IS HEREBY ORDERED that the Motion is GRANTED. Plaintiff has established

good cause for an extension of time to move for class certification. 2 Plaintiff must move for class

certification at a time where it may be filed and heard by December 1, 2020. 3
                                          28th day of July, 2020.
           NEW ORLEANS, LOUISIANA, this _______




                                                         NANNETTE JOLIVETTE BROWN
                                                         CHIEF JUDGE
                                                         UNITED STATES DISTRICT COURT




1
    Rec. Doc. 28.
2
    See id. (explaining the difficulty in serving all defendants and moving for class certification within 90 days).
3
 If Plaintiff establishes good cause for another extension under Federal Rule of Civil Procedure 23(c)(1) and Local
Rule 23.1(B), Plaintiff may be entitled to a second extension of time to move for class certification.
